Citation Nr: 0814952	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a cognitive disorder including verbal and visual 
memory deficits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, in which the RO granted service connection 
for a cognitive disorder including verbal and visual memory 
deficits and assigned a 10 percent evaluation effective from 
October 2002.

The veteran is appealing the original assignment of a 10 
percent rating following an award of service connection for 
cognitive disorder.  As such, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

This case was previously before the Board in September 2005 
at which time it was remanded for additional evidentiary 
development and due process matters.  The actions requested 
in that remand have been undertaken and the case has returned 
to the Board for appellate consideration.  


FINDINGS OF FACT

Since the grant of service connection and the assignment of 
an initial rating of 10 percent effective from October 3, 
2002, the veteran's service-connected cognitive disorder with 
verbal and visual memory deficits has been productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, consistent with a 30 
percent evaluation.





CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, since 
October 3, 2002, the criteria for an initial rating of 30 
percent for cognitive disorder with verbal and visual memory 
deficits have been met.  38 U.S.C.A. § 1155, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.159, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9326 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's original service 
connection claim for a cognitive disorder, a duty to assist 
letter was issued to him in March 2003.  That letter advised 
the veteran of VA's duty to assist him in developing his 
claim for service connection and of the types of evidence he 
could submit to substantiate his claim.  Service connection 
was granted for that condition in a September 2003 rating 
decision.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (holding that proper section 5103(a) notice includes 
notice as to the degree of disability aspect of the claim).  
With the initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, notify the claimant 
that, should service connection be awarded, a schedular 
or extraschedular disability rating will be determined 
by applying relevant [DCs] in the rating schedule, 
found in title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to as much as 100% 
(depending on the disability involved) based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment.  
Moreover, consistent with the statutory and regulatory 
history, that notice must provide examples of the types 
of medical and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) that are 
relevant to establishing a disability - e.g., competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing exceptional circumstances relating to 
the disability.

Dingess, 19 Vet. App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, letters to the veteran dated in October 2005 
and April advised the veteran that he could submit evidence 
showing his service-connected disability had increased in 
severity, and that such evidence might be a statement from 
his doctor or lay statements as to personal observations.  He 
was also asked to provide VA with information as to where he 
had received medical treatment and to submit any pertinent 
evidence in his possession to VA.  He was advised of VA 
responsibilities in developing his claim, and advised to 
submit evidence that might affect the assigned disability 
evaluation, such as, information about treatment, statements 
from employers, or lay statements.

The letters did not specifically advise the veteran of how VA 
determines the appropriate disability rating to assign to a 
service-connected disability and how VA determines the 
effective date.  However, VA may proceed with adjudication of 
a claim if errors in the timing or content of the notice are 
not prejudicial to the claimant.  Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.  Inasmuch as 
an increased rating is warranted effective from the original 
date of the service connection claim, the Board believes that 
adjudication of this case was essentially fair and that 
failure to provide such notification is not prejudicial in 
this case.  Moreover, both the evaluation granted herein and 
the assigned effective date are separately appealable 
matters, which may be pursued in the future.  

Accordingly, the duty to notify has been met in this case and 
the veteran was made aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's pertinent service medical records 
and post-service private and VA medical records are in the 
file and he has undergone several medical evaluations from 
2002 forward.  There is no indication from the claimant that 
he has any additional evidence in his possession, but not 
associated with the record, that is needed for a full and 
fair adjudication of the claim or that he is aware of any 
other evidence which might be relevant.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim, and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran's DD 214 indicates that he served with the United 
States Navy and that his primary specialty was as an advanced 
welder.  The veteran filed his original service connection 
claim for a cognitive disorder to include visual and memory 
deficits in October 2002.

The file contains a VA neuropsychological evaluation 
conducted in May 2002.  The veteran's chief complaint 
pertained to memory impairment which he reported occurred 
after exposure to toxic fumes and the subsequent development 
of chemical pneumonia during service in 1993 (documented in 
the service medical records).  He denied having symptoms of 
hallucinations, delusions, or suicidal/homicidal ideation.  
It was reported that the veteran had a small social network 
of friends and several interests.  On examination, the 
veteran was described as well-oriented.  Remote memory was 
intact and attention span was average.  Speech was slow and 
dysfluent.  There were no signs of a formal thought disorder.  
Cooperation and effort on the veteran's part were described 
as reliable.  The pattern of responses to testing was 
described as consistent with the veteran's reported history 
of dyslexia and delayed speech onset and it was commented 
that he used his excellent innate intelligence to partially 
compensate for what was originally a moderate to severe 
learning disability.  Diagnoses including expressive language 
disorder; reading disorder and cognitive disorder for verbal 
and visual memory deficits, secondary to hypoxia and toxic 
fume exposure, were made.   

In a May 2003 rating action, the RO established service 
connection for cognitive disorder including verbal and visual 
memory deficits and assigned a 10 percent evaluation for that 
disability, effective from October 3, 2002, the date of the 
original claim.

A VA neuropsychiatric evaluation was conducted in July 2003.  
It was reported that the veteran had worked full time as a 
salesman in a hardware store for the past two years.  The 
report stated that the veteran's performance on tests of 
cognitive flexibility fell into the mildly impaired to 
average range.  It was explained that the veteran's 
intellectual functioning was in the average range with 
significantly higher non-verbal and working memory abilities 
than verbal skills.  The staff psychologist observed that the 
veteran's ability to learn and recall a list of words and 
perform speeded set shifting was relatively impaired as was 
psychomotor speed.  The examiner explained that this 
presentation was clearly consistent with the veteran's 
premorbid learning disability, particularly in spelling.  The 
examiner concluded that the veteran's presentation was not 
consistent with verbal and visual memory deficits when his 
verbal intelligence and academic abilities were taken into 
account and added that any difficulties currently experienced 
resulted from a long-standing and pre-existing cognitive 
disability.  In an addendum offered in August 2003, a 
learning disorder was diagnosed and a GAF (Global Assessment 
of Functioning) score of 74 was assigned.

A lay statement from the veteran's wife was presented in 
April 2004.  She expressed that the veteran at times had 
difficulty with communication and speech as well as 
experiencing memory loss affecting his daily activities.

VA medical records dated from 2002 to 2006 are on file and 
include a January 2006 psychology note reflecting that the 
veteran was seen for depression and anxiety and symptoms of 
stress secondary to medical disorder.  The veteran's medical 
problems including acid and bile reflux disease, knee and 
ankle problems, lung problems, sleep apnea and cognitive 
disorder were documented.  The record indicated that the 
veteran was working full time at a hardware store and was 
pursuing a degree in manufacturing engineering.  The veteran 
was seen in March 2006 for treatment of diagnosed mood 
disorder due to medical problems, and adjustment reaction 
with depression and anxiety.  

A VA examination for mental disorders was conducted in May 
2006 and the claims folder was reviewed.  The veteran 
reported that his recent memory was not great, but was about 
the same as it had been in 2002.  He stated that compensatory 
strategies had improved his daily functions and noted that 
his attention and concentration were not that bad.  The 
veteran indicated that he was going to school and working 
full time at a hardware store and had decent performance 
reviews.  He denied having symptoms of nightmares, 
hallucinations/delusions, and suicidal/homicidal ideation.  
The report indicated that the veteran had a stable family 
life and marriage with three sons who he enjoyed spending 
time with.  It was noted that he had supportive friends and 
no legal problems.  

On evaluation, the veteran was well oriented and speech was 
described as relatively fluent with some deficit which was 
attributed to a verbal developmental learning disability.  
Full range of affect was evident and mood was moderately 
anxious.  Attention, concentration and receptive language 
were intact in the low to average range, consistent with 
results previously shown in 2002 and 2003.  Testing revealed 
superior verbal abstraction and high average range verbal 
social judgment, a slight decline since 2002.  Non-verbal and 
performance abilities were about the same as when evaluated 
in 2002.  Complaints of right/left disorientation were 
attributed to anxiety.  

The examiner summarized that the veteran had mild difficulty 
with sustained attention and concentration in the verbal 
modality and mild difficulty with tasks involving language 
and speeded processing, believed to be attributable to a 
verbal developmental learning disability which existed prior 
to service.  A decline in verbal new learning for unrelated 
information was shown since 2002, not thought to be 
attributable to a learning disability, but of unclear 
etiology.  Diagnoses of verbal developmental learning 
disabilities and mild cognitive residuals of toxic exposure, 
were made and a GAF score of 70 was assigned.  

An addendum revealed that the veteran was scheduled for 
assessment of heavy metals in June 2002, but did not show for 
the appointment.  Accordingly, the conclusion made was that 
the veteran demonstrated residuals of toxic exposure in the 
military which were unrelated to a developmental learning 
disability.  However, it appears that thereafter, a heavy 
metal screen was done which did not contain manganese or 
cadmium levels and reflected an elevated arsenic level.  The 
lab was contacted for further evaluation of these findings.  
Legal Analysis

The veteran contends that the severity of his service-
connected cognitive disorder with verbal and visual memory 
deficits has increased warranting an evaluation in excess of 
the 10 percent evaluation currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's disability due to service-connected cognitive 
disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9326.  Under the general rating formula for mental 
disorders, which became effective prior to the veteran's 
claim for service connection, a 10 percent disability 
evaluation is assigned where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or where symptoms 
are controlled by continuous medication.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61 to 70 is defined as some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A score of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

While important in assessing the level of impairment caused 
by psychiatric illness, the GAF score is not dispositive of 
the level of impairment caused by such illness.  Rather, it 
is considered in light of all of the evidence of record.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).  In this case, between 
2002 and 2006, GAF scores ranging between 70 and 74 were 
assigned, indicative of mild to transient symptomatology.  

The evidence establishes that consistently since the veteran 
filed his claim in 2002, steady symptoms of verbal 
developmental learning disabilities and mild cognitive 
residuals of toxic exposure affecting memory, concentration 
and processing have manifested.  Significantly, since 2002, 
the evidence documents that many of the symptoms enumerated 
under the criteria for a 30 percent evaluation are 
manifested.  In this regard, medical records document 
symptoms of depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.  According to the social 
and industrial history provided by the veteran as well as an 
account provided by his wife the veteran's cognitive disorder 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and daily functioning 
with intermittent periods of inability to perform 
occupational tasks, particularly due to symptomatology 
affecting memory, verbal processing and psychomotor speed.  

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected cognitive disorder the Board 
concludes that throughout the appeal period the veteran's 
symptomatology has been most nearly consistent with the 
assignment of a 30 percent evaluation under 38 C.F.R. § 
4.130, Diagnostic Code 9326 since service connection became 
effective October 3, 2002.  

However, the Board points out that at no time during the 
appeal period has the veteran's symptomatology been most 
nearly comparable to occupational and social impairment with 
reduced reliability and productivity warranting a 50 percent 
evaluation.  In this regard, aside from some speech 
irregularity primarily attributed to a learning disability, 
the clinical evidence has not documented more than isolated 
symptoms of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Moreover, the GAF scores assigned between 2002 and 2006, none 
of which was lower than 70, do not comport with the 
assignment of a 50 percent evaluation at any time during the 
course of the appeal period.  See 38 C.F.R. § 4.130, DC 9326, 
supra; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In summary, a 30 percent is warranted for the entirety of the 
appeal period and to that extent the appeal is granted.  
However, the Board finds that the preponderance of the 
evidence is against an evaluation in excess 30 percent for a 
cognitive disorder and consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied to that 
extent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

An increased evaluation for a service-connected cognitive 
disorder from 10 percent to 30 percent, but not higher, is 
granted for the entirety of the appeal period, subject to law 
and regulations governing an award of monetary compensation; 
the appeal is granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


